Rothrock, J.
lexcopSpu°to equity: trial denovo. I. No exception was taken to the decree, and the defendant insists that without such exception, no objection can be properly raised to it in this court. He cites Roberts v. Cass, 27 Iowa, 225. But that was an action at law. The case before us is an equitable action, triable anew upon appeal. In Phipps v. Penn, 23 Iowa, 30, a doubt was expressed whether under the Revision an exception to the decree in an *159equitable action should not be taken to justify a trial upon appeal. But it does not appear to have ever been so held. We see nothing in our present statute upon the trial of equitable actions which requires such exceptions to be taken.
2. contract: sale ot land : partiaifaiiure non. II. We are inclined to think that the evidence sustains the defendant’s proposition that the sum of $100 of the $1,100 was to be paid to the plaintiff as the consideration for his agreement to procure the establishment of the highway. We come then to the question as to whether he performed his agreement. Proceedings were instituted for the . , establishment oí a highway, and they appear to have been regular except in one respect. A petition signed by the plaintiff and twenty-one others was filed in the auditor’s office. A commissioner was appointed to examine the proposed road and report. The commissioner made the examination, laid out the road, and recommended its establishment. A day was fixed by the auditor for final hearing. Upon the day fixed it appeared that no claims for damages had been filed and that no objections were made. The auditor accordingly made an order that the road be established. At the next meeting of the board of supervisors the action of the auditor was approved.
Before proceeding to consider the objection urged by the defendant to the validity of the establishment of the road, we will state that according to the abstract the road described m the record introduced in evidence does not appear to be the road in controversy, but a different road, running parallel to the road in controversy and a mile farther south. But no allusion is made to this fact by counsel on either side. They have assumed in their arguments that the road described in the abstract of the record is the road in controversy, and the witnesses seem to regard it as the same road. We have concluded, therefore, that a mistake was made in printing the abstract, that the word southeast was used where the word northeast was intended.
*1603. highway • Stonirrefaljuit oata‘ *159Proceeding upon this theory, we come to the consideration *160of the objection urged by the defendant against the validity of the establishment of the road. Section 934 of the Code provides that the auditor in appointing a day for final hear-in& aPPoint a day not less than sixty, nor mor® ^ian ninety days’ distant. The appointment was made February 27th, 1875, and the day appointed for final hearing was May 29, 1875. The auditor, probably not observing that Mai*ch has thirty-one days, appointed a day for final hearing ninety-one days distant. The defendant contends that this being so, the auditoi’, on the day appointed for final hearing, had lost all jurisdiction, and that his order made on that day was void, and that no subsequent approval of the board could make it valid.
Whether this position be correct or not, we do not think it necessary to determine. That the action of the auditor was irregular, and erroneous, to say the least, must be admitted. It appears that in the year 1877 one Cooper commenced an action to enjoin one Ramsey, the road supervisor, from opening the road in controversy, and that after the substitution of J. H. Morgan, as party defendant, there was a trial involving the validity of said road • and the opening of the same was perpetually enjoined.
This must be regarded as an adjudication, binding upon the public, and upon all persons interested, that no road was legally established. The proper party defendant was before the court to test the question as to whether or not the road was a legal highway. The plaintiff’s obligation bound him to procure a highway, not merely upon paper, but one which could be opened and traveled. In this he failed. It is no answer to this position to say that he was not a party to the action for the injunction. He, as well as the whole public, was represented by the supervisor of roads, and is bound by the decree. Besides it appears that he had actual notice of the pendency of the action, and the evidence pretty conclusively shows that he caused a notice to be served on Cooper to open the road through his land.- The road supervisor was *161the representative of the public, and the only person authorized by law to open the road, and the injunction is a complete bar to any further proceedings involving the validity of the road. The plaintiff’s obligation was to procure the establishment of the road, not subject to be defeated by any legal proceeding, either by injunction or certiorari. It having been judicially determined that the road cannot beopened} we think the defendant should not be required to pay the consideration he agreed to pay therefor.
Affirmed.